Citation Nr: 1515162	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  12-29 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from August 1986 to December 1986, December 1987 to September 1998, and from October 2004 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD.  The Veteran timely appealed that decision.  The Board had recharacterized that issue on appeal to be a generalized claim for a psychiatric disorder to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran initially requested a hearing before a Decision Review Officer (DRO) in her substantive appeal; she withdrew that request in a December 2012 correspondence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran has averred that she has PTSD as a result of her service in Bosnia and Iraq; particularly, she explains in her September 2011 stressor statement that she feared for her life when she was driving around Bosnia taking supplies from base to base; she explicitly stated that she had to avoid improvised explosive devices (IED's) on those roads.  

The Veteran's VA treatment records document diagnoses of PTSD, rule out PTSD, adjustment disorder with anxiety, and anxiety; insofar as the AOJ's other adjudicatory documents indicate that no psychiatric disorders have been made, those statements are factually inaccurate.  It does not appear that any definitive psychiatric diagnosis has been reached, however.  

The Veteran's limited service personnel records do appear to corroborate that she was deployed to Bosnia at some point in 1996, which would be in close temporal proximity to the Bosnian War.  The Veteran has never been afforded a VA psychiatric examination.  The Board therefore finds a remand is necessary as the evidence of record clears the low threshold for obtaining a VA examination and medical opinion in this case.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

As noted above, the Board is unclear as to the exact dates of deployment in Bosnia, as it appears that the Veteran's service personnel records are incomplete.  Moreover, there does not appear to be any investigation into the Veteran's claims with respect to any deployment in Iraq during any periods of her service.  

Accordingly, the Board finds that a remand is necessary in order to obtain any outstanding service personnel records in this case.  

Also on remand, the Board additionally finds that the AOJ should verify the exact dates of deployment to Bosnia, as well as any dates of deployment to Iraq during any periods of the Veteran's service.  

The AOJ should additionally submit the case to the Joint Services Records Research Center (JSRRC) so they can investigate the Veteran's contentions regarding IED's or other hostile action in the course of her duties in Bosnia, using unit histories or other official sources, as appropriate.  

Finally, on remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain through official sources any of the Veteran's service treatment and personnel records that are not currently associated with the claims file.  If any further records cannot be obtained and further attempts would be futile, such should be noted in the claims file with a memorandum of unavailability and the Veteran should be notified thereof.

2.  Verify the exact dates of the Veteran's deployment in Bosnia in approximately 1996.  

3.  Request more information from the Veteran regarding any service in the Republic of Iraq that she may have had during her periods of service and verify those dates, as appropriate.

4.  Submit the claim to JSRRC in order to corroborate, through official sources to include but not limited to unit histories, whether the Veteran's units experienced IED's or other types of hostile incidents during her deployment to Bosnia during Operation Joint Endeavor, or otherwise.  

5.  Obtain any relevant VA treatment records from the Buffalo and Albany VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since May 2013 and associate those documents with the claims file.

6.  Ask the Veteran to identify any private treatment that she may have had for her claimed psychiatric disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.

7.  Schedule the Veteran for a VA psychiatric disability examination with a psychiatrist to determine whether any current psychiatric disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Psychological testing should be conducted with a view toward determining whether the Veteran in fact experiences PTSD or any other psychiatric disorder.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found, including major depressive disorder.  

The examiner should also specifically determine if the Veteran suffers from PTSD under the DSM-V as required by 38 C.F.R. § 4.125.  If the Veteran is shown to have PTSD, the examiner should specifically indicate the stressor(s) from which that diagnosis stems.  If the Veteran does not meet the criteria for PTSD, the examiner should explicitly discuss which criteria for diagnosis are missing; the examiner should additionally discuss whether any other diagnoses of PTSD in the claims file were inappropriately or mis-diagnosed previously, and explain that conclusion.

Then, for any diagnosed psychiatric disorder, the examiner should opine whether it more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any credible fear of hostile military activity therein.  

The examiner should specifically address the Veteran's contentions with respect to the alleged fear of hostile military activity during military service, particularly in Bosnia in close temporal proximity to the Bosnian War, although United States Armed Forces were not in direct combat during that time period.

The examiner should specifically address the Veteran's contentions and her lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.  The examiner should also address any other pertinent evidence of record, as appropriate.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

8.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a psychiatric disorder, to include PTSD.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




